       Case: 5:20-cr-00297-DCN Doc #: 21 Filed: 09/08/20 1 of 1. PageID #: 50

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO



Minutes of Proceedings before                         DATE: September 8, 2020
DONALD C. NUGENT
United States District Judge                          CASE NO. 5:20 CR 297

                                                      COURT REPORTER: Heidi Geizer

                                                      CHANGE OF PLEA



UNITED STATES OF AMERICA

                -VS-

MATTHEW PAUL SLATZER



APPEARANCES:           Plaintiff: Toni Schnellinger Feisthamel
                       Defendant: Anthony Vegh




PROCEEDINGS: The defendant changed his plea to guilty to Count One of the Indictment.

Written plea of guilty executed. Plea of guilty read in open Court. The Defendant is referred to

the United States Pretrial and Probation Department for the preparation of a Presentence Report.

Sentencing in this matter is scheduled for December 17, 2020 at 10:00 am.


                                                            /s/ Steven L. Marshall
                                                            Courtroom Deputy



Length of Proceedings: 30 minutes
